Citation Nr: 0727944	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Philadelphia, Pennsylvania.  The Board 
remanded this appeal in November 2006; all necessary 
development was completed and the case is ready for appellate 
review.


FINDINGS OF FACT

1.  Type II diabetes mellitus is manifested by no more than 
the requirement for an oral hypoglycemic agent and restricted 
diet; required regulation of activities due to diabetes 
mellitus is not demonstrated.

2.  There is an approximate balance of evidence regarding 
whether the veteran's hypertension was caused by his service-
connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for type II diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2006).

2.  Hypertension is proximately due to service-connected type 
II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in April 2003 and December 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  Moreover, the December 2006 
letter expressly advised of the need to submit any evidence 
in his possession that pertains to the claim.  Both letters 
specifically told him that it was his responsibility to 
support the claim with appropriate evidence.  Finally these 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board notes that the April 2003 and December 2006 letters 
were sent to the veteran after the October 2002 rating 
decision.  However, to the extent that notice was not given 
prior to the initial adjudication of the claims in accordance 
with Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice provided to the veteran in these letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and (supplemental) statements of 
the case were provided to the veteran in April 2003, May 
2004, May 2006, and May 2007.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The December 2006 letter, as well as a May 2006 
letter, provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are various private treatment records 
submitted by the veteran.  The veteran did not respond to a 
December 2006 request to submit any additional information 
regarding outstanding VA and non-VA treatment records; thus, 
the Board concludes that there are no relevant, outstanding 
records that need to be obtained before deciding his claim.  
Finally, the Board notes that the veteran was afforded VA 
examinations in conjunction with his claims on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

A.  Initial Rating for Diabetes Mellitus

In the present claim, the veteran seeks an initial rating in 
excess of 20 percent for type II diabetes mellitus.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).  In the present appeal, there is no competent 
evidence that the veteran's type II diabetes mellitus has 
increased in severity during this appeal; therefore, a staged 
rating is unnecessary.

The veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is contemplated for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  
"Regulation of activities," is defined in Diagnostic Code 
7913 as "avoidance of strenuous occupational and 
recreational activities."  Id.  A 60 percent evaluation 
applies if diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
disability evaluation is assigned if diabetes mellitus 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus.  The record demonstrates that the 
veteran's diabetes is controlled by oral medication and 
restricted diet, thereby entitling him to his current 20 
percent evaluation.  However, as there is no competent 
evidence of record that the veteran requires a regulation of 
activities an evaluation in excess of 20 percent is not 
warranted.  The Board observes that the veteran himself 
specifically denied any restrictions on his activity at his 
March 2006 VA examination.  Moreover, although treatment 
records from Dr. Garcia indicate that he has been "advised" 
about exercise, there is no indication that such advice 
contained a limitation on activity.  Additionally, the term 
"advice" does not indicate the same force as the term 
"restriction," which is contemplated by the Rating 
Schedule.

A higher rating is also not warranted because there is no 
competent evidence of record that the veteran has been 
hospitalized for any episodes of ketoacidosis or 
hypoglycemia.  See also April 2003 and March 2006 VA 
examination reports in which the veteran denies any 
ketoacidosis or hypoglycemic reactions.  Additionally, there 
is no evidence that he requires twice a month visits to his 
diabetic care provider.  Finally, there is no indication that 
his diabetes mellitus is manifested by any complications that 
would not be compensable if separately evaluated, or that he 
has had progressive loss of weight and strength.

In sum, the evidence throughout this appeal demonstrates that 
the veteran's service-connected type II diabetes mellitus is 
manifested by no more than the requirement for oral 
medication and restricted diet.  Under such circumstances, 
the Board finds that his disability picture for diabetes 
mellitus more closely approximates that contemplated by a 20 
percent evaluation.  In making its determination, the Board 
considered the applicability of the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a 
preponderance of the evidence is against the assignment of a 
higher initial evaluation, such rule does not apply and the 
claim must be denied.  

B.  Service Connection for Hypertension

The veteran contends that his current hypertension is the 
result of his service-connected type II diabetes mellitus.  
For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Medical records indicate that the veteran has been diagnosed 
as having both type II diabetes mellitus and hypertension.  
Although the veteran reported at his April 2007 VA 
examination that he was diagnosed with both diabetes and 
hypertension in September 2001, and treatment records show 
blood pressure readings of 140/80, 140/90, and 140/85, in 
November 2001, January 2002, and April 2002, respectively, 
the first recorded evidence of a diagnosis is a November 2002 
letter from the VA, indicating that the veteran's Agent 
Orange examination revealed type II diabetes mellitus, 
hypertension, and rectal bleeding.  Thus, despite the 
veteran's own statements regarding the onset of his 
hypertension, the competent evidence of record indicates that 
hypertension was not diagnosed until after he developed 
diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(veteran, as a layperson, is not competent to make statements 
regarding diagnosis or etiology).  Such evidence weighs in 
favor of the veteran's claim that his hypertension was caused 
by his service-connected diabetes.

Also of record are letters from the veteran's physician, Dr. 
Garcia, which indicate that a relationship exists between 
these two diseases.  Specifically, Dr. Garcia submitted an 
April 2003 letter which states that diabetes mellitus is 
known to worsen atherosclerosis, and that atherosclerosis is 
a factor in hypertension via its effect on arteries.  
Similarly, January 2004 letters from Dr. Garcia state that 
the veteran's hypertension is at least as likely as not a 
result of diabetes mellitus.  In this regard, Dr. Garcia 
explains that diabetes mellitus increases atherosclerosis and 
decreases kidney function with a resultant increase in blood 
pressure.  

The Board observes that Dr. Garcia's conclusions are not 
supported by the objective medical evidence of record.  In 
this regard, Dr. Garcia appears to base his medical opinion 
on evidence of an associated link between diabetes mellitus, 
atherosclerosis, and hypertension.  However, a review of the 
veteran's medical records fails to demonstrate that he has 
been diagnosed with atherosclerosis.  As noted by the April 
2007 VA examiner, there is no evidence that the veteran has 
any heart disease other than hypertension.  In late 2001, he 
underwent cardiac testing following complaints of shortness 
of breath and palpations; however, his results were within 
normal limits.  See treatment record by Dr. Garcia dated 
November 14, 2001.  

The veteran has been diagnosed with hyperlipidemia, which 
according to the Merck Manual can lead to symptomatic 
vascular disease, including coronary artery disease and 
peripheral arterial disease.  See The Merck Manual of 
Diagnosis and Therapy, Section 12, Chapter 159 (17th ed. 
1999).  However, as discussed above, there is no competent 
evidence that the veteran has developed a vascular disease, 
including atherosclerosis, which might link his hypertension 
and his service-connected diabetes.  

Moreover, there is no indication that the veteran has 
decreased liver function, which Dr. Garcia noted led to an 
increase in blood pressure.  See Dr. Garcia letter dated 
January 18, 2004.  Rather, a September 2001 clinical record 
notes a normal liver function and a January 2002 clinical 
record indicates that his physician is keeping an eye on his 
liver enzymes.  

In light of the above, the Board finds the medical opinions 
provided by Dr. Garcia to be of little probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  Thus, it will not rely heavily on 
these statements in determining whether the veteran's 
hypertension is secondary to his service-connected diabetes 
mellitus.

During this appeal, VA sought additional medical opinions in 
April 2003, March 2006, and April 2007 regarding the 
potential relationship between the veteran's diabetes and 
hypertension.  Two of the VA examiner's provided an opinion 
that the veteran's hypertension was not related to his 
diabetes; the other indicated that a positive relationship 
existed.  For reasons discussed below, the Board concludes 
that, at the very least, there is an approximate balance 
regarding an issue material to the determination of the 
veteran's claim.  As such, service connection is warranted 
for this disability.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The April 2003 examination report indicates that the veteran 
has a diagnosis of minimal hypertension.  It notes that, "as 
far as he [the veteran?] knows, this is of recent onset and 
unlikely related to the onset of diabetes mellitus."  The 
Board finds this opinion to be equivocal at best and not 
helpful to the determination at hand.  First, it is unclear 
from the above statement whether the examiner was providing 
his own medical opinion regarding the etiology of the 
veteran's hypertension, or whether he was reciting the 
veteran's layperson opinion.  Moreover, even if it is the 
examiner's professional opinion that the veteran's 
hypertension is unlikely related to his diabetes, there is no 
indication that this opinion was made after careful 
consideration of all the medical evidence available, 
including the claims folder.  The Board notes that it will 
afford more weight to an opinion based on a review of the 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 
(stating that access to the claims folder is a factor in 
assessing the probative value of a medical opinion). 

In contrast, both the March 2006 and April 2007 VA 
examination reports indicate that the claims folder was 
available and reviewed in conjunction with the examination.  
The March 2006 VA examination report indicates that the 
veteran has hypertension, fairly controlled on ramipril, 
which is "related also to diabetes."  On the other hand, 
the April 2007 VA examiner concluded that the veteran's 
hypertension is less likely than not due to or chronically 
worsened by his diabetes mellitus.  

The Board observes that the March 2006 examiner provided 
little in the way of explanation for the positive nexus 
opinion contained in the examination report.  Conversely, the 
April 2007 examiner stated that the veteran reported that he 
was diagnosed with diabetes mellitus and hypertension at 
about the same time; thus, it leads a physician to believe 
that the two are less likely related.  Also, the examiner 
indicated that there was no evidence diabetes worsened the 
veteran's hypertension because there was no evidence of any 
additional heart disease, nor was there any evidence of a 
worsening of the veteran's hypertension since his initial 
diagnosis.  Finally, the April 2007 examiner noted that the 
veteran was overweight, and that this can contribute to a 
worsening of high blood pressure.

Although the April 2007 negative nexus opinion provides more 
detail and explanation, the Board finds its probative value 
to be equal to that of the March 2006 positive nexus opinion.  
In this regard, the April 2007 examiner appeared to rely on 
the veteran's history of a near-simultaneous diagnosis of 
hypertension and diabetes.  However, as discussed above, this 
is not indicated by the competent contemporaneous evidence of 
record.  Rather, the first recorded evidence of a diagnosis 
for hypertension is November 2002.  Moreover, despite 
evidence of high blood pressure readings in late-2001 and 
early-2002, there is no indication in the veteran's medical 
record that he was on any medication for high blood pressure, 
including ramipril, as he is now.  

The evidence of record thus contains competent medical 
opinions indicating both a positive and a negative nexus 
between the veteran's hypertension and service-connected 
diabetes mellitus.  Furthermore, both of these medical 
opinions were rendered in conjunction with a history and 
physical examination of the veteran, as well as a complete 
review of the veteran's claims folder.  In light of such 
circumstances, the Board concludes that there is at the very 
least an approximate balance regarding the issue of whether 
the veteran's hypertension is related to his diabetes 
mellitus.  See 38 U.S.C.A. § 5107; Gilbert, supra.  Under 
these circumstances, service connection for hypertension is 
warranted.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus is denied.

Entitlement to service connection for hypertension is 
granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


